The Vice Chancellor held N." W. the father, (who denied all knowledge of the property of the sons, except the property in question, and all intent to defraud the creditor, and insisted that his sole object was to obtain satisfaction of his debt,) entitled to protection as bona fide purchaser.
The Chancellor held, on the other hand, that as the father . had not denied all knowledge or suspicion of his son’s object in making the conveyance, he was satisfied that he could not do it, and that he was therefore bound to declare the assignment to the father fraudulent. He therefore reversed that part of the decree of the Tice Chancellor.
The Court of Errors however held, “ that the father notwithstanding the verdict against his son, might lawfully secure a preference in satisfaction of a bona fide debt due to him, and thus prevent the lien- of the verdict attaching to the real estate.”
“ That when the creditor taking such conveyance, does so with intent to "defraud the creditor who has obtained the verdict, (as if he has other security of the debtor, &c.,) that will constitute such a fraud as to invalidate the assignment; but that taking such an assignment is not per se fraudulent *178or evidence of fraud, as he shows a legal motive for taking the assignment, and it was received in payment of a bona fide debt.
Decree of the Chancellor reversed, by 14 to 9.